                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

ANTONIO M. FARRIS                                                      PLAINTIFF

V.                         CASE NO. 4:18-CV-165-BD

RUSTY PAGE, et al.                                                  DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 14th day of March, 2019.


                                      _____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
